Title: To John Adams from Samuel Dexter, 16 July 1800
From: Dexter, Samuel
To: Adams, John



Sir,
War Department, 16th July 1800.

I have the Honor of submitting to your consideration a sketch of a plan for executing the existing Laws for the instruction of the Artillerists and Engineers. It already is very evident to me that they need all the means that the Law has provided for that purpose.
The Law has provided for two Cadets to each Company of Artillery, making in all Sixty four Cadets. It is provided by Law that four Teachers and two Engineers may be appointed by the President of the United States.
The Secretary of War is to provide, under the direction of the President of the United States, necessary Books, instruments and apparatus for the use & benefit of the Artillerists and Engineers.
If the President thinks proper to appoint two Teachers and an Engineer, the Secretary will take measures to induce young men to enter the service as Cadets, and he will collect them together and form a regular School. He will cause the Battalions to be instructed in rotation at some regular stations.
Should these measures be taken, the Secretary conceives it would be necessary that he should be authorized to assure the Cadets that in future Officers will be taken from the most deserving of their members, if any should be found fit for appointment.
The Secretary of the Navy thinks it would be highly useful to the Navy that Midshipmen might be admitted into the School by Courtesy.
I am induced to make this statement from an apprehension that the Corps really needing instruction, and the law having provided the means of it, it may be considered incumbent on the War Department to see that the Laws be executed. Teachers may easily be found: an Engineer, fit to be at the head of the institution probably would not so easily be found. I am told that M. Bureau de Pusy, now resident in New Jersey, is a suitable man. He is highly spoken of by Mr. McHenry, General Hamilton and Coll. Tousard. Coll. Burbeck is now here; he and Coll. Tousard both are of opinion that it would be highly useful that something like the above should be done.
I have the honor to be / with profound respect, Sir, / Your very obedt. servt.
Saml. Dexter.
